Citation Nr: 0001609	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  96-04 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disorder, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for a gastrointestinal 
disorder, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel



INTRODUCTION

The veteran retired from active service in April 1960 after 
more than 20 years of active service.  

The appeal of the claim of entitlement to an increased rating 
for a low back disorder arises from an October 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, granting an 
increased rating to 10 percent for that disorder.  The appeal 
of the claim of entitlement to an increased rating for a 
gastrointestinal disorder arises from September 1996 and 
January 1997 RO decisions confirming and continuing a 10 
percent rating for that disorder.  In the January 1997 
decision, the RO granted an increased rating to 20 percent 
for the veteran's low back disorder.  

In November 1998 the Board remanded both claims for 
development.  Following such development, the RO issued a 
Supplemental Statement of the Case in April 1999.  

The claim of entitlement to an increased rating for a 
gastrointestinal disorder is the subject of remand, below.  


FINDINGS OF FACT

1.  The veteran suffers from severe limitation of motion of 
the lumbar spine, with motion limited to 15 degrees flexion, 
10 degrees extension, 10 degrees lateral flexion bilaterally, 
and 15 degrees rotation bilaterally, with continuous pain and 
pain upon motion, as well as intermitted incapacitating 
exacerbations.  

2.  The veteran does not have disability equivalent to 
pronounced lumbar intervertebral disc syndrome.  



CONCLUSION OF LAW

The schedular requirements for a 40 percent rating, but no 
more, for a low back disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5295 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claims folder contains VA outpatient treatment records 
from 1994 to 1996, including for treatment of complaints of 
low back pain.  

At a December 1996 VA examination, the veteran's history of 
chronic low back pain beginning in service was noted.  The 
veteran stated that he occasionally had shooting pain in his 
legs that never extended beyond the knee.  He denied weakness 
or sensory deficit in either leg, and had no history of 
incontinence.  The examiner found loss of lordic curvature of 
the lower spine.  There was limitation of motion of the back, 
with range of motion to 60 degrees forward flexion, 10 
degrees backward extension, 35 degrees left and right 
flexion, and 20 degrees left and right rotation.  The veteran 
had mild to moderate pain with these motions.  X-rays showed 
multiple osteophytes in the lumbosacral region and loss of 
lordic curvature.  The examiner assessed, in pertinent part, 
degenerative joint disease of the lumbosacral spine with 
chronic low back pain and limitation of range of motion.  

At a December 1998 VA examination of the veteran's spine, the 
veteran's history low back strain from service was noted.  He 
complained of low back pain.  The veteran described the pain 
as a continuous, low grade pain usually occurring in the low 
back, but at times with exacerbation, including shooting into 
either leg.  He reported that he would become incapacitated 
with pain, having to sleep on the floor and take Tylenol.  He 
added that his wife helped him by rubbing his back and giving 
him pain medications.  He further reported that the 
exacerbating pain episodes would last anywhere from a few 
days to a week.  He reported currently feeling fine except 
for constant pain in his low back.  He stated that he could 
not  walk for long distances and had difficulty bending.  He 
described the pain as moderate, but at times becoming severe, 
with limitation of motion and stiffness.  The examiner 
observed the veteran to be well-built and well-nourished, 
looking appropriate for his age.  The spine was midline with 
mild kyphosis and some loss of lordic curvature.  There was 
no tenderness of the spine, but there was occasional muscle 
spasm.  The thoracolumbar spine had range of motion from zero 
to 15 degrees flexion (with limitation of 60 degrees), zero 
to 10 degrees extension (with limitation of 20 degrees), side 
bending of zero to 10 degrees bilaterally (with limitation of 
25 degrees), and rotation of zero to 15 degrees bilaterally 
(with limitation of 15 degrees).  Reflexes were 2+ at both 
knees and ankles.  There was no  muscle wasting and no 
sensory deficit.  Without review of X-rays, the examiner 
assessed chronic low back pain secondary to degenerative 
joint disease of moderate severity, and definite limitation 
of motion in the lumbosacral spine secondary to degenerative 
joint disease.  (The examiner made further findings referable 
to the cervical spine which are of no relevance to the 
current determination.)  The examiner assessed mild pain in 
the low back upon limitation of motion.  

Upon review of X-rays, the December 1998 VA examiner noted a 
deformity of the L2 vertebral body, and severe degenerative 
changes with narrowing of the intervertebral disc space 
between L5 and S1.  The examiner noted osteophytes from the 
lumbar vertebra and bodies at the thoracolumbar junction.  
Remaining vertebral bodies were of normal height, alignment, 
and intervertebral disc spacing.  Pedicles were intact, and 
there was no spondylosis or spondylolisthesis.  Degenerative 
changes were also present in the S1 joints.  

Analysis

Initially, the Board finds the appellant's claim well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
his claim is plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This finding is based on the appellant's evidentiary 
assertion that his service-connected disability has increased 
in severity.  Proscelle v. Derwinski, 1 Vet. App. 629 (1992);  
King v. Brown, 5 Vet. App. 19 (1993).  Once it has been 
determined that the claim is well grounded, the VA has a 
statutory duty to assist the appellant in the development of 
evidence pertinent to the claim.  38 U.S.C.A. §  5107.  The 
Board is satisfied that all available evidence necessary for 
an equitable disposition of the appeal has been obtained.  

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

When reviewing the level of disability due to a service-
connected disability affecting a joint, when the rating is 
based solely on limitation of motion, the Board must consider 
an increased schedular rating based on functional loss due to 
pain on undertaking motion, weakened movement, fatigability, 
and incoordination.  38 C.F.R. §§ 4.40 and 4.45 (1999); 
DeLuca v. Brown,  8 Vet. App. 202 (1995).  

Limitation of motion of the lumbar spine is appropriately 
rated under Diagnostic Code 5292.  Under that Code, where 
there is moderate limitation of motion, a 20 percent rating 
is assigned.  Where there is severe limitation of motion, a 
40 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (1999).  

In this case, a marked difference in the ranges of motion 
demonstrated upon examination is notable between the 
veteran's December 1996 and December 1998 VA examinations.  
In December 1996 the examiner characterized the limitation of 
motion as moderate, though with pain notable upon range of 
motion.  However, the December 1998 VA examiner found 
markedly greater limitations of motion, with forward flexion 
of the lumbar spine limited to only 15 degrees, as contrasted 
with 60 degrees of forward flexion observed in December 1996.  
However, for rating purposes, the Board does not find that 
these differences in range-of-motion measurements preclude an 
accurate disability rating assignment in this case.  

The veteran stated at the December 1998 VA examination, in 
effect, that he suffered exacerbations lasting from a few 
days to a week which were incapacitating. The veteran thus 
clearly suffers from possibly significant variances in the 
usefulness of flexibility of his low back from day to day.  
Further, the December 1996 and December 1998 examiners did 
not discount the veteran's reports of continuous pain as well 
as pain on motion. To the contrary, both the December 1996 
and the December 1998 VA examiners noted that the veteran had 
pain in his low back including pain upon motion which 
affected his functional use of the back, and hence his daily 
activities.  The December 1998 examiner, upon review of X-
rays, noted considerable degeneration of the lower spine, 
resulting in both pain and limitation of motion.  In light of 
the veteran's limitation of motion of the low back, as 
exacerbated by continuous pain and pain on use, the Board 
finds that the higher, 40 percent rating, compatible with 
severe limitation of motion of the lumbar spine under 
Diagnostic Code 5292, is appropriate.  38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5292 (1999); DeLuca.  

Under Diagnostic Code 5295, severe disability due to a 
lumbosacral strain also warrants a 40 percent rating, and the 
Board has considered both Diagnostic Code 5292 and 5295.  To 
warrant a 60 percent rating for a low back disorder, the 
disability must be equivalent to pronounced lumbar 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  Diagnostic Code 5293.  
The veteran does not have a pronounced low back disability 
and, as such, a 60 percent rating for the low back disorder 
is not warranted.  


ORDER

A 40 percent rating is granted for a low back disorder, 
subject to the law and regulations governing the payment of 
monetary awards.  



REMAND

Regarding the veteran's claim for an increased rating above 
the 10 percent assigned for a gastrointestinal disorder, as 
the Board noted in its prior Remand of November 1998, the 
veteran underwent surgery for a perforated duodenal ulcer at 
a private facility in January 1962.  The surgery apparently 
consisted of simple closure of the ulcer.  On the veteran's 
latest VA physical examination of December 1996, it was 
reported that the veteran's ulcer symptoms were well 
controlled with a bland diet and regular use of antacids and 
an H2 blocker.  He denied any recent history of melena, 
hematochezia or hematemesis.  The veteran did complain of 
constant burning and indigestion after heavy meals and 
frequent reflux of gastric contents, especially when lying on 
his right side.  No laboratory studies were performed during 
the examination and the physical evaluation was extremely 
cursory.  The examiner made no comment in regard to the 
veteran's weight, substernal pain, arm or shoulder pain, the 
presence or absence of anemia or dysphagia, and also made no 
comment regarding the effects of the veteran's service-
connected gastrointestinal disability on his overall health.  
An upper gastrointestinal series conducted during the 
examination revealed a large hiatal hernia which included 
approximately one third of the stomach.  The diagnosis was 
hiatal hernia with gastroesophageal reflux.

In a January 1997 rating decision, the RO determined that the 
veteran's hiatal hernia was part and parcel of his already 
service-connected post operative duodenal ulcer disability.  
The RO nevertheless continued the 10 percent evaluation 
currently assigned on the basis that a 20 percent rating was 
not warranted under either the hiatal hernia or duodenal 
ulcer rating criteria.  However, the prior VA examiner in the 
December 1996 examination report made no comment about the 
presence or absence of many clinical findings needed to 
support an increased rating under Codes 7305, for duodenal 
ulcer, or 7346, for hiatal hernia.  

Upon Board remand in November 1998, the veteran was afforded 
an additional VA examination in January 1999, as well as a 
barium upper gastrointestinal examination in December 1998.  
However, the January 1999 VA examiner failed to provide the 
veteran's height and weight, failed to state whether or not 
the veteran was suffering from weight loss due to his 
gastrointestinal disorder, and failed to report results of 
any blood studies to assess anemia.  This information was 
requested in the November 1998 Remand.  The omission of 
development specifically requested upon a Board remand 
violates rights to that development conveyed by that remand.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Hence another 
remand is in order for this development.  

Regarding that requested development, the veteran may be 
rated under Diagnostic Code 7305, for duodenal ulcer, and 
under that Code higher ratings may be afforded where the 
disorder produces weight loss and/or anemia.  Remand for a 
further examination is in order.  

Under the circumstances of this case, the Board has 
determined that additional development is required.  The case 
is therefore REMANDED to the RO for the 
following development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his 
gastrointestinal disorder since January 
1999, and that he furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA medical source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
and not currently of record, should then 
be requested and associated with the 
claims folder.  

2.  Thereafter, the veteran should be 
afforded a VA examination to determine 
the severity of the veteran's duodenal 
ulcer disease, post operative status, 
with hiatal hernia.  The claims folder 
including a copy of this remand must be 
made available to the examiner prior to 
the examination, must be reviewed by the 
examiner, and the examiner must note his 
review of these in his examination 
report.  The examination report must also 
include the veteran's height and current 
weight, and must include blood studies to 
determine the presence or absence of 
anemia.  The examiner should specifically 
comment on whether the veteran's duodenal 
ulcer disease, post operative status, and 
hiatal hernia result in vomiting, weight 
loss, hematemesis, melena, anemia, 
persistent epigastric distress with 
dysphagia, pyrosis, and regurgitation, or 
substernal or arm or shoulder pain.  The 
extent and frequency of any such symptoms 
should be specified, as should the degree 
to which any of these symptoms result in 
impairment of the veteran's health.  

2.  Thereafter, the RO should review the 
veteran's claim for an increased rating 
for his service-connected 
gastrointestinal disorder, characterized 
as a duodenal ulcer, post operative 
status, with a hiatal hernia.  If the 
determination remains to any extent 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.  

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with a precedent 
decision of the Court.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 



